PER CURIAM.
Post dissolution of marriage the parties each seek certain relief.
We hold that the trial court made what appears to have been a mathematical error in computing the value of the former wife’s interest in the Tri-F Investments. The amount should have been $27,165.50 and not $22,332.75.
Moreover, the court erred in denying the former wife pre-judgment interest from October 15, 1985 (the date of the sale of the assets) at the rate of 12% per annum.
Upon review of the record and testimony we are of the opinion that the trial court did not err in denying the former husband’s petition to terminate or reduce alimony.
AFFIRMED in part; REVERSED in part; and REMANDED for further proceedings consistent herewith.
DOWNEY and WALDEN, JJ., and McNULTY, JOSEPH, P., (Retired), Associate Judge, concur.